DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 10-13) in the reply filed on 4/27/2022 is acknowledged.
Claims 14-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10-13, the term “high-strength steel sheet” is recognized as relevant terms which renders the claim indefinite. The terms “high-strength” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one or ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US 2017/0327919 A1).
Regarding claim 10, Kawasaki teaches a high-strength steel sheet having a predetermined chemical composition and a steel microstructure (Abstract, Examples, Claims 1-5). The comparison between the alloy composition and microstructure of the claimed invention and the composition of Kawasaki is disclosed below. 

Element
Instant Claims (mass %)
Kawasaki (mass %)
C
0.030-0.250
0.030-0.250
Si
0.01-2.00
0.01-3.00
Mn
2.00-3.10
2.60-4.20
P
0.001-0.100
0.001-0.100
S
0.0001-0.0200
0.0001-0.0200
N
0.0005-0.0100
0.0005-0.0100
Al
0.001-1.200
0.01-2.00
Balance Fe + impurities
Balance
Balance
Ferrite (area%)
60.0-90.0
35-80
Unrecrystallized ferrite (area%)
0-5.0

Martensite (area%)
2.0-25.0
5-25
Carbide (area%)
0-5.0

Bainite (area%)
0-3.0

Retained Austenite (area%)
>7.0
>8
Grain size of Ferrite
<6.0 µm
<6 µm
Grain size of Retained Austenite
<3.0 µm
<3 µm
Mn in RA/Mn in Ferrite
1.5 or more
2.0 or more


As disclosed above, Kawasaki discloses a steel sheet comprising a chemical composition and steel microstructure that overlaps with the instantly claimed chemical composition and microstructure. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding claim 10, Kawasaki does not explicitly disclose “in a cross-sectional view of 100 µm x 100 µm, a value obtained by dividing a number of retained austenite that are not adjacent to retained austenite whose crystal orientations are different by a total number of retained austenite being less than 0.80”. Kawasaki discloses wherein when the steel sheet is subjected to tensile working with an elongation value of 10%, a value obtained by dividing a volume fraction of the retained austenite after the tensile working by a volume fraction of the retained austenite before the tensile working equals 0.3 or more ([0029]). Kawasaki discloses a similar method of forming the steel sheet as taught in the instant invention. Kawasaki discloses subjecting a steel slab having a predetermined chemical composition and microstructure to hot rolling whereby the steel slab is heated to 1100C to 1300C, with a finished temperature of 750C to 1000C, and then coiled at a mean coiling temperature of 300C to 750 to obtain a hot-rolled sheet (Claims 2, 15-16). Kawasaki discloses subjecting the hot-rolled sheet to pickling to remove scales and then hot band annealing the sheet at a temperature range of Ac1 transformation temperature+20C to Ac1 transformation temperature+120C for 600s to 21,600s (Claims 2, 15-16). The instant method teaches reheating a steel slab, hot rolling the steel slab between 750C and 1000C, coiling the hot rolled steel sheeting between 300C to 750C, performing acid pickling, holding the hot rolled steel sheet in a temperature range of Ac1 trasnforamtion+30C, cooling the hot rolled steel sheet, and optionally performing additional heating and cooling steps (Claims 14-37, [0008]-[0018]). The method of Kawasaki and the instant invention are similar in process steps and main differences are variations in temperature ranges or processing times, but they still overlap as disclosed above. In the case where, “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (See MPEP 2112.01).  In the instant case, the steel sheet of Kawasaki would be expected to have the same or similar properties as the instantly claimed steel sheet because the steel sheet of Kawasaki appears to have the same or substantially the same composition and microstructure, and the steel sheet of Kawasaki is made by a substantially similar process, as disclosed above (Claims 15-16). 
	Regarding claim 11, Kawasaki discloses that the steel sheet can further contain, in mass%, at least one selected from the group consisting of Al: 0.01% or more and 2.00% or less, Nb: 0.005% or more and 0.200% or less, B: 0.0003% or more and 0.0050% or less, Ni: 0.005% or more and 1.000% or less, Cr: 0.005% or more and 1.000% or less, V: 0.005% or more and 0.500% or less, Mo: 0.005% or more and 1.000% or less, Cu: 0.005% or more and 1.000% or less, Sn: 0.002% or more and 0.200% or less, Sb: 0.002% or more and 0.200% or less, Ta: 0.001% or more and 0.010% or less, Ca: 0.0005% or more and 0.0050% or less, Mg: 0.0005% or more and 0.0050% or less, and REM: 0.0005% or more and 0.0050% or less (Claim 2).
	Regarding claims 12 and 13, Kawasaki does not expressly teach “wherein diffusible hydrogen in steel is 0.50 ppm by mass or less”. In the case where, “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (See MPEP 2112.01).  In the instant case, the steel sheet of Kawasaki would be expected to have the same or similar properties as the instantly claimed steel sheet because the steel sheet of Kawasaki appears to have the same or substantially the same composition and microstructure, and the steel sheet of Kawasaki is made by a substantially similar process, as disclosed above (Claims 15-16). Furthermore, hydrogen is a known impurity in steel compositions and the mere purity of a product, by itself, is insufficient to render the claimed product nonobvious over the prior art. See MPEP 2144.04 (VII). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of copending Application No. 17/042,250 (‘250). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8-9 of ‘250 teach an overlapping high strength steel sheet composition with overlapping microstructure ranges as that recited in instant claims 10-13 as disclosed in the 103 rejection above. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                         
                                                                                                                                                /DANNY N KANG/
Examiner, Art Unit 1738                                             

/ANTHONY M LIANG/Primary Examiner, Art Unit 1734